Interim Decision #1671

Mega , of

NATJPAIRI

In Visa Petition Proceedings
A-13638868
Decided by Regional Commissioner November 08, 1988
Petitioner, who studied law, was issued a license to practice law, and practiced law in Tonga from 1952 to 1963, is qualified, as a lawyer, for class!.
dcation as a member of the professions within the meaning of section 101(a)
(32) of the Immigration and Nationality 'Act, as amended by P.L. 89-236,
and notwithstanding the prerequisite of U.S. citizenship may preclude him
from immediately engaging in his profession in this country, be is eligible
for preference status under section 203(a) (3) of the Act, as amended, since
he is continuing his study of law and •allegedly desires and Intends to
practice his profession as soon as found legally qualified to do so. -

Discussion: This case comes forward on. appeal from the decision
of the District Director, San Francisco, who denied the petition. on
May 31, 1966, iii that .the petitioner has abandoned his practice as
a lawyer and does not intend to continue practice as a lawyer.
Counsel for petitioner requested oral argument on appeal, which
was granted and oral argument was heard July 20, 1968_

Petitioner is a 40-year-old married male, a native and citizen of
Tonga. He was admitted to the United States at Honolulu, Hawaii,
May 28, 1963; to May 27, 1964, as a student destined to Utah State
University, where he enrolled in a business and social science course.
He attended school for one year and then came to California. While
attending school in Utah he was variously employed as a laborer by
a packing company and by Gibbon and Reed Company of Salt Lake
and as a parking lot attendant by the University of Utah. Upon
arrival in California in the fall of 1964 he obtained employment with
the Peninsula Golf and Country Club in San Mateo, California, as
a dishwasher.
On February 4, 1966, he submitted the instant petition for classification for preference under section 203(a) (3) of the Act, as
amended, in his own behalf. In'tbis petition he shows his profession

•01

Interim Decision #1671
or occupation as "lawyer" and states that he intends to 'engage in ,
that profession. Section 203(a) (3) of the Act, as amelided, provides
that visas shall be made available "to qualified immigrants who are
members of the professions, or whebecause of their exceptional ability in the sciences or the arts will substantially benefit prospectively
the national 'economy, cultural interests or welfare of the United
States.'
Section 101(a)'(32) of the Act definbV the term "profession" and
includes the profession of "lawyer"..
Section 212(a) (14) of the Act provides for the exclusion of certain
aliens unless the Secretary of Labor has certified that there are not
sufficient workers in the United States who are able, willing, qualified and available and that the employment of such aliens will not
adversely affect the *ages and working conditions of workers in the
United States in similar employment. Part 204.2(f), Title 8, Code
of Federal Regulations, specifies that such a certification is required
before a visa petition•may be approved to accord an alien preference
elmEsifieation under section 9 (a) (8) of the Act.

The Department of Labor reviewed the petitioner's application for
certification and his qualifications for the profession of lawyer and
on April 29, 1966, issued the appropriate certification and concluded
that petitioner appeared qualified for classification as a lawyer.
The conclusion of the Department of Labor, that petitionerappeared to qualify as a lawyer is advisory by nature. We find that
he is so qualified. The fact that a person obtained a baccalaureate

degree in any field does not necessarily qualify him for recognition
as a member of the professions. Generally, though, a person may be
considered as a member of a profession if he has successfully completed an education which is equivalent, at a minimum, to a baccalaureate degree following four years of university level studies,
which qualifies him to enter a field of endeavor requiring highly
specialized knowledge of eln advance type, for which such education
is a realistic prerequisite. However, a person may also establish.
that he is a member of the professions by other means; such as independent study, ability, talent, honors and experience. In Matter of
Strippa, Interim Decision #1602, It is stated, "Cognizance may be
taken of the fact that an individual may be accorded recognition as
a member of a particular profession where he may lack the requisite
high education but has had special training and,extensive practical
experience in such work."
As evidence of his qualifications as a lawyer, petitioner presented a
letter under the seal of the Justice - Department, Nuku'alofa,. Tonga,.
.

90i1

Interim Decision #1671
dated December 13,
Tonga as follows:

1962, by the Registrar of the Supreme Court of

"TO WHOM IT MAX CONCERN:
Thin le a certificate from the Tonga Government Law Society certifying

law units that TEVITA NAUEAHU TAT.AKAT has passed.
1949-1952 Written in Tongan
Grading
Constitution Law
----A
Magistrate & Supreme Court Lew
A
Evidence Law
Criminal Law
A
Lands Lavr
Contract Law —
•
1961 Written in Eng lisR
A
Constitution Law
A
Magistrate & Supreme Court Law
Evidence Law
Criminal Law
. Lands Law
Contract Law ------------------- A.
The above named person studied law under the auspices of the Tonga
Government Law Society from 1954-1961 and he was examined by His
Lordship Justice D. B. Hunter, B.A., LLB (Australia) who is the Judge
of the Supreme Court of Tonga."

He also presented a "lawyer's license" under the seal of the
Supreme Court of Tonga, issued by the Regihtrar of the Supreme
Court of Tonga, showing the issuance of a lawyer's license to pracflail law dated January 12, 1962.
In his "Statement of Qualifications" petitioner shows that he studied law with the Tonga Government Law Society in Tonga from
1946 to 1952 and was issued a lawyer's license to praCtice law in the
Tongan language and further studied with the same law society in
the English language from 1954 to 1961 and was issued a license to
practice law in the English language in 1961. He has also alleged.
that from January 1952 to May 1963 he was engaged in the "general
practice of law; represent clients in both criminal and civil matters;
drafting contracts and all necessary legal documents and appear in
courts as required." He has also stated that from February 1956 to
May 1963 he was employed by the Audit Department of the Govern•ent of Tonga, where he checked and reviewed records of all goyerninent departments to assure compliance with Tongan laws.
On appeal counsel presented a letter with the seal of the Justice
Department •f Tonga by the Registrar of the Supreme Court of
Tonga dated August 2, 1966 as follows:
"This is to certify that TBV1TA, NILUR4X177. Zat'LLET, formerly a resident
of Nuku'alofa, Tongatapu in the raga= of Tonga was (Blamed as Lawyer

906

Interim Decision #1671
in the year 1952 to act* as a Representative in the Courts of Tonga, and obtained first issue of his Lawyer's License- under the hand and seal of the
Supreme Court Judge of Tonga in that year.
The Ica renewal of his Lawyer'a License was in 1982.ft

Counsel also presented a letter from the "Lawyer and Legal
Advisor and Representative in Parliament," Tonga Government,
dated July 25, 1966, -which attests to the petitioner's qualifications
and ability and work performed. as a lawyer in Magistrate and Su. prams Courts of Tonga from 1952 to 1963.
Counsel in his brief points out that petitioner has not been permitted to practice law in the State of California because "the practice
of law in the State of California is limited to United States citizens." He points out that petitioner still has the desire and intent
to practice his profession as soon as the legal requirements of the
State of California can be met. As evidence of petitioner's continued
efforts to qualify he has presented. a letter from the Blackstone
School of Law dated June 16, 1966, by the Vice-President of the
school, which reads: "This is in answer to your letter of the 14th,
regarding Mr. Naufahu's enrollment with us. Yes, he is enrolled
with us and has been for a little over a year." (Petitioner started the Blackstone Law course in February 1965.)
Comma' also points out that the "Business and Professional Code
of California, section 6060, provides that law office study may be
substituted for college or university study for admission. to the Bar
in the state." It is further noted that in Matter of Sta4roatiattes,
Dec. No. 1594, decided by the District Director on June 8, 1966, it is
'stated: "The Immigration and Nationality Act, as amended, does not
specify that a member of the professions must be coming to this
country to engage immediately in the practice of his profession in

order to qualify for third preference status . . .", and "In many
instances and. frequently beams of factors over which the alien has
no control comh as licensing andcother. local restrictions, he may be
forced. to accept any available employment for a period of time after
arrival before entering into professional practice."
Since an applicant for a. visa under section 203(a) (8) may be a
member of a profession for which a license, or eyen citizenship may
be a. prerequisite before he may engage in his professional endeavor,
we do not read. into the statutes or regulations, a requirement that the

applicant must be-able to engage in. the qualifying profession immediately if admitted to the United States. It is sufficient if he can
show a bona fide purpose or intent to work in the United States in
his qualifying endeavor. •
.

907

Interim Decision #1671
The petitioner is continuing his study of law and has alleged that
he is continuing with the desire and intent to practice his profession
as soon as found legally qualified.
Considering all factors as described above, it must be found that
the petitioner is a member of the professions and intends and desires
to practice his profession. in the United States and that he meets the
requirements for preference classification under section 203(a) (3) of
the Act. The appeal will be sustained and the petition granted.
ORDER: It is ordered that the appeal be sustained and the peti• ton granted.

808

